DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,924,203. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of the Patent 10,924,203
Regarding claim 1: A method for adaptive modulation of terminal to satellite communications, the method comprising: receiving, by a terminal, power level feedback from a satellite, wherein the power level feedback is 
Regarding claim 1: A method for adaptive modulation of terminal to satellite communications, the method comprising: receiving, by a terminal, power level feedback from a satellite, wherein the power level feedback is 


	As can be seen above both of the independent claims recite almost identical limitations with the only difference being that the patented claims recite changing a modulation, and the instant application recite changing an error coding rate. However, the effect of changing the modulation would also effect the coding rate because the modulation and coding rate go hand in hand such when one changes the other must necessarily change, (see e.g. fig.3 and the corresponding disclosure). As can be seen from the table of fig.3 the modulation and error code rate are associate 1:1, thus even if the claim recites that the error code rate should be changed, the modulation would also be changed to the modulation which corresponds to the newly selected code rate, thus the claims of the instant application are obvious over the patented claims, and the double patenting rejection is required. 
	The office notes that the independent claim 12 which is directed to a system that performs a method is also similarly rejected for the reasons given above.
	Claims 2-11 and 14-20 are similarly rejected for their dependency on claims 1 and 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2018/0102949 A1).
Regarding claims 1 and 12, Smith discloses:
a system and method that performs adaptive modulation of terminal to satellite communications, the system comprising:
a terminal (fig.1 element 113 which discloses a remote ground terminal) that is in communication with a gateway system (fig.1 element 103) via a satellite and a satellite antenna (fig.1 element 101), wherein the terminal comprises one or more non-transitory processor-readable mediums and the terminal is configured to: 
receive power level feedback from the satellite (fig.5 element 510 and fig.6 element 642 describes monitoring a forward link for signal quality), wherein the power level feedback is indicative of a received power level of a data transmission previously sent from the terminal to the satellite (fig.1(a) describes a terminal (e.g. VSAT) in communication with a gateway via a satellite. The communications being relayed by the satellite to the gateway and terminal. Par.[0031] describes a signal strength being 
access a feedback data structure (fig.2 and par.[0036- 0041])  stored using the one or more non- transitory processor-readable mediums to perform a lookup based on the received power level, wherein the feedback data structure maps a plurality of types of modulation with a  plurality of minimum power level thresholds (par.[0039 – 0040] discloses the ES/NO thresholds required to operate); 
based on performing the lookup based on the received power level in the feedback data structure, determine a type of modulation from the plurality of types of modulation (par.[0051] and fig.5 discloses selecting a transmit ModCod based on the signal quality); and 
transmit data packets to the satellite using the determined type of modulation without changing communication channel or requesting permission via the satellite to change modulation (fig.5 element 530 discloses transmitting using the ModCod), wherein: 
the type of modulation differs from a previous type of modulation used to transmit the data transmission previously sent from the terminal to the satellite (fig.5 element 504 wherein the gateway and terminal are assigned or provisioned with original ModCod, and then receiving signal quality, and then selecting a transmit ModCod).

Regarding claims 2 and 15, Smith discloses:
wherein the feedback data structure further maps the plurality of minimum power level thresholds to a plurality of types of modulation (fig.2 par.[0036 – 0037]).

Regarding claims 3 and 16, Smith discloses:
the feedback data structure comprises a plurality of entries; and each entry of the plurality of entries maps one of the plurality of error coding rates with one of the plurality of minimum power level thresholds (fig.2 par.[0037 – 0038]).

Regarding claims 4 and 17, Smith discloses:
wherein the plurality of entries of the feedback data structure are ranked according to the plurality of minimum power level thresholds (fig.2 for example ModCod 4 is mapped to Es/No 1.00 and ModCod 5 is mapped to Es/No 2.23).

Regarding claims 5 and 18, Smith discloses:
selecting, by the terminal, an entry from the plurality of entries based on the power level feedback being greater than a first minimum power level threshold of the entry but the power level feedback being less than a second minimum power level threshold of a next higher ranked entry (fig.2 discloses a performance threshold Es/No, the ModCod is selected for the specific performance threshold, but less than the next Es/No level).

Regarding claims 6 and 19, Smith discloses:
wherein the plurality of entries are interspersed such that one error coding rate of the plurality of error coding rates is mapped to a first entry having a higher rank than a second entry mapped to a second error coding rate of the plurality of error coding rates and the one error coding rate is mapped to a third entry having a lower rank than the second entry mapped to the second error coding rate (fig.2 discloses a plurality FEC and ModCod which correspond to performance thresholds and spectral efficiencies).

Regarding claim 13, Smith discloses wherein the satellite relays communications between the terminal and the gateway system (fig.1 discloses a satellite which is configured to transmit data between the gateway and the terminal).
Regarding claim 14, Smith discloses (fig.2 and fig.5 element 510).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 1 and 12 above, in view of Trachtman et al. (US 2006/0023717 A1).
Regarding claims 7 and 20, the disclosure of Smith teaches claims 1 and 11, but does not disclose:
prior to transmitting data packets to the satellite using the determined error correcting coding rate, transmitting, by the terminal, a burst packet header that indicates the determined error correcting coding rate.
In an analogous art, Trachtman discloses:
prior to transmitting data packets to the satellite using the determined error correcting coding rate, transmitting, by the terminal, a burst packet header that indicates the determined error correcting coding rate (par.[0014, 0084 - 0086]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the adaptive modulation and coding methods as discussed in Miller, with the adaptive modulation and coding using burst as discussed in 
Regarding claim 8, Trachtman discloses:
wherein the burst packet header is transmitted using a fixed modulation and fixed code rate that is unchanging in relation to a type of modulation used for modulation of the data packet (par.[0009] discloses a packet data burst including a unique word, a header which is modulated using a fixed/default modulation and coding, and a payload modulation and coding scheme specified by the header. That is, the burst header uses a fixed MCS while the payload MCS is specified). 
Regarding claim 9, Smith discloses creating, by the terminal, the data packets to the satellite using the determined error correcting code rate (fig.5 element 530).


Allowable Subject Matter
Claim 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Miller (US 8,285,202 B2) “Capacity Maximization for a Unicast Spot Beam Satellite System”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411